IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-297

                                         No. COA21-99

                                        Filed 3 May 2022

     Gaston County, No. 17 CRS 63798

     STATE OF NORTH CAROLINA,

                  v.

     MARQUIS JULIUS GRAHAM, Defendant.


           Appeal by Defendant from judgment entered 19 February 2020 by Judge David

     A. Phillips in Gaston County Superior Court. Heard in the Court of Appeals 12

     January 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General John P.
           Barkley, for the State.

           Dylan J.C. Buffum for Defendant.


           GRIFFIN, Judge.


¶1         Defendant Marquis Julius Graham appeals from a judgment entered upon a

     jury’s verdict finding him guilty of first-degree murder. Defendant argues that the

     trial court erred by (1) instructing the jury that there was sufficient evidence to infer

     that Defendant intentionally injured the victim; (2) allowing the State to examine

     Defendant about privileged communications between Defendant and his counsel; and

     (3) denying Defendant’s motion to compel the State to disclose the theory upon which
                                        STATE V. GRAHAM

                                         2022-NCCOA-297

                                        Opinion of the Court



     it sought to convict Defendant of first-degree murder. After review, we conclude that

     Defendant received a fair trial, free from prejudicial error.

                        I.   Factual and Procedural Background

¶2         Defendant lived with his girlfriend, Ayanha Barnett, and her two sons at the

     time of the alleged murder. On the morning of 5 November 2017, Defendant woke up

     and travelled to a convenience store before returning home to smoke a cigar outside.

     Defendant returned to bed to lie down after he finished smoking. Meanwhile, Ms.

     Barnett was preparing to leave for an appointment in Charlotte. After Ms. Barnett

     informed Defendant that she was leaving for her appointment, Defendant walked her

     to the door before returning to bed and falling asleep. Ms. Barnett testified that at

     the time she left for her appointment, the two children were still asleep in their room.

¶3         Defendant testified that he slept for approximately two more hours after Ms.

     Barnett left for her appointment.      After he woke up, Defendant watched some

     television before one of Ms. Barnett’s sons, Cayden, asked Defendant to make him

     breakfast.   Defendant prepared cereal for Cayden.         After Cayden finished his

     breakfast, he returned to his room before telling Defendant that his brother, Kye,

     would not wake up to play with him. Defendant testified that he then entered the

     boys’ bedroom and found Kye lying on the bed “pale in his face.” Defendant stated

     that when he attempted to speak to Kye, Kye “did not respond,” causing Defendant

     to “panic” and call Ms. Barnett.
                                        STATE V. GRAHAM

                                          2022-NCCOA-297

                                        Opinion of the Court



¶4         Defendant called Ms. Barnett, and she advised Defendant to give

     Kye his medicine. Defendant told Ms. Barnett that she needed to return home so

     that they could take Kye to the doctor. When Ms. Barnett returned home, Defendant

     met her outside with Kye and Cayden, and they all travelled to the hospital together.

     Kye remained unresponsive.

¶5         On 13 November 2017, a Gaston County grand jury returned a short form

     indictment charging Defendant with first-degree murder. Prior to trial, Defendant

     filed a Motion to Compel, requesting that the court compel the State to disclose the

     theory by which it intended to convict Defendant of first-degree murder. Defendant’s

     motion was denied.

¶6         During the jury charge conference, the State announced that it sought to

     convict Defendant under both a theory of premeditation and deliberation and felony

     murder. The trial court also instructed the jury that “[w]hen an adult has exclusive

     custody of a child for a period of time during which that child suffers injuries that are

     neither self-inflicted nor accidental, there is sufficient evidence to create an inference

     that the adult intentionally inflicted those injuries.”

¶7         On 19 February 2020, the jury found Defendant guilty of felony murder but

     not guilty of premeditated and deliberate murder. Defendant provided oral notice of

     appeal in open court.

                                        II.   Analysis
                                           STATE V. GRAHAM

                                            2022-NCCOA-297

                                           Opinion of the Court



¶8              Defendant argues that the trial court erred by (1) instructing the jury that

       there was sufficient evidence to infer that Defendant intentionally injured the victim;

       (2) allowing the State to examine Defendant about privileged communications

       between Defendant and his counsel; and (3) denying Defendant’s motion to compel

       the State to disclose the theory upon which it sought to convict Defendant of first-

       degree murder. We conclude that Defendant received a fair trial, free from prejudicial

       error.

       A. Jury Instruction

¶9              Defendant argues that the trial court erred by instructing the jury that “[w]hen

       an adult has exclusive custody of a child for a period of time during which that child

       suffers injuries that are neither self-inflicted nor accidental, there is sufficient

       evidence to create an inference that the adult intentionally inflicted those injuries.”

       Defendant contends that this language impermissibly “created a ‘mandatory

       presumption’” that Defendant intentionally injured Kye. We disagree.

¶ 10            We review “the trial court’s decisions regarding jury instructions” de novo.

       State v. Osorio, 196 N.C. App. 458, 466, 675 S.E.2d 144, 149 (2009). “Under a de novo

       review, the court considers the matter anew and freely substitutes its own judgment

       for that of the lower tribunal.” State v. Williams, 362 N.C. 628, 632–33, 669 S.E.2d

       290, 294 (2008) (citation and internal quotation marks omitted).

                      [W]e review jury instructions contextually and in [their]
                                         STATE V. GRAHAM

                                           2022-NCCOA-297

                                          Opinion of the Court



                    entirety. The charge will be held to be sufficient if it
                    presents the law of the case in such a manner as to leave
                    no reasonable cause to believe the jury was misled or
                    misinformed. Under such a standard of review, it is not
                    enough for the appealing party to show that error occurred
                    in the jury instructions; rather, it must be demonstrated
                    that such error was likely, in light of the entire charge, to
                    mislead the jury.

       State v. Ballard, 193 N.C. App. 551, 559–60, 668 S.E.2d 78, 83 (2008) (citations

       omitted).

                    A presumption, or deductive device, is a legal mechanism
                    that allows or requires the factfinder to assume the
                    existence of a fact when proof of other facts is shown. The
                    fact that must be proved is called the basic fact; the fact
                    that may or must be assumed upon proof of the basic fact
                    is the presumed fact. . . . If the words of instruction
                    describe an inference which must be drawn upon proof of
                    basic facts, then the presumption is mandatory in nature.
                    Mandatory presumptions which conclusively prejudge the
                    existence of an elemental issue or actually shift to [the]
                    defendant the burden to disprove the existence of an
                    elemental fact violate the Due Process Clause.

       State v. Reynolds, 307 N.C. 184, 188–89, 297 S.E.2d 532, 535 (1982) (citations

       omitted).

¶ 11         If, “in the absence of further elaboration by the trial judge, a reasonable juror

       could have interpreted the instruction as either ‘an irrebuttable direction by the court

       to find intent once convinced of the facts triggering the presumption’ or ‘a direction

       to find intent upon proof of the defendant’s voluntary actions[,]’” then the instruction

       provides a mandatory presumption. State v. White, 300 N.C. 494, 506, 268 S.E.2d
                                          STATE V. GRAHAM

                                            2022-NCCOA-297

                                          Opinion of the Court



       481, 488–89 (1980) (citation omitted).

¶ 12         Here, the trial judge instructed the jury that “[w]hen an adult has exclusive

       custody of a child for a period of time during which that child suffers injuries that are

       neither self-inflicted nor accidental, there is sufficient evidence to create an inference

       that the adult intentionally inflicted those injuries.” However, this instruction must

       be viewed not in isolation, but “in light of the entire charge.” Ballard, 193 N.C. App.

       at 559–60, 668 S.E.2d at 83 (citations omitted). The trial judge also instructed the

       jury that it was “the sole judge[] of the weight to be given to any evidence” and stated,

       “If you decide certain evidence is believable, you must determine the importance of

       that evidence in light of all other believable evidence.”

¶ 13         The instruction was also provided in the greater context of the law regarding

       intent to inflict serious injury and the distinction between circumstantial and direct

       evidence. The court explained that “intent is a mental attitude that is seldom, if ever,

       provable by direct evidence.” The trial judge then correctly instructed the jury that

       “[w]hen an adult has exclusive custody of a child for a period of time during which

       that child suffers injuries that are neither self-inflicted nor accidental, there is

       sufficient evidence to create an inference that the adult intentionally inflicted those

       injuries.” Indeed, this is sufficient evidence from which the jury could infer intent to

       inflict serious injury, as demonstrated by numerous cases regarding the sufficiency

       of the State’s evidence employing this exact same language.           See, e.g., State v.
                                            STATE V. GRAHAM

                                             2022-NCCOA-297

                                            Opinion of the Court



       Liberato, 156 N.C. App. 182, 186, 576 S.E.2d 118, 120–21 (2003) (“[W]hen an adult

       has exclusive custody of a child for a period of time during which the child suffers

       injuries that are neither self-inflicted nor accidental, there is sufficient evidence to

       create an inference that the adult intentionally inflicted those injuries.” (emphasis

       added) (citations omitted)); State v. Perry, 229 N.C. App. 304, 319, 750 S.E.2d 521,

       532–33 (2013) (citations omitted).

¶ 14         Lastly, the phrase “sufficient to create an inference” cannot reasonably be

       interpreted as meaning that the basic facts, if proven, “necessarily create an

       inference” of intent.   Defendant has provided no basis to conclude that the lay

       members of the jury did not understand the meaning of the word “sufficient” as it is

       commonly understood.       Viewing the jury instruction “contextually and in its

       entirety[,]” we hold that the instruction provides “no reasonable cause to believe the

       jury was misled or misinformed” by the instruction. Ballard, 193 N.C. App. at 559–

       60, 668 S.E.2d at 83 (citations omitted).

       B. Privileged Communications

¶ 15         Defendant next argues that the trial court erred “when it allowed the State to

       examine [Defendant] about privileged communications with counsel.” Although the

       trial court erred by allowing questions probing the substance of Defendant’s

       communications with counsel, we hold that Defendant has not shown prejudice

       sufficient to warrant a new trial.
                                         STATE V. GRAHAM

                                          2022-NCCOA-297

                                         Opinion of the Court



¶ 16         The following colloquy occurred during the State’s cross-examination of

       Defendant at trial:

                    Q: Mr. Graham, the last thing you and [your attorney] were
                    covering or talking about [during direct examination] was
                    your interview . . . at Gaston County Police Department,
                    correct?

                    A: Yes, ma’am.

                    Q: You told [your attorney during direct examination] that
                    interview that you gave the police was not accurate, not
                    truthful, correct?

                    A: Yes, ma’am.

                    Q: But everything you told the jury here today is, in fact,
                    accurate, and in fact, the truth?

                    A: Yes, ma’am.

                    Q: So that has been a little over two years ago, correct?

                    A: Yes, ma’am.

                    Q: And have you at any point told anybody the version of
                    what you told the jury here today in those two years?

                    A: Not the full version, no. I was told not to talk about my
                    case.

                    Q: So you didn’t think it was important to tell . . . your
                    attorney[] what you told—

                    A: I—
                        STATE V. GRAHAM

                         2022-NCCOA-297

                        Opinion of the Court



Q: Let me finish asking the question. You didn’t think it
was important to tell . . . your attorney[] what you testified
to here today?

A: I told him things.

Q: Did you tell him everything you testified about today?

      [DEFENSE COUNSEL]: Objection.

      THE COURT: Overruled.

Q: You told him some of this information?

A: We talked about my case. I told him many things we
talked about today.

Q: At any point, did you talk to him about calling Detective
Sampson or any of the other law enforcement officers
involved in this case and tell him, hey, I have got to clean
my story up. I have to tell them the truth in that two-and-
a-half years?

A: No, ma’am.

...

Q: Back to what I was asking you earlier. You never asked
your attorney or talked to anybody since [two years earlier]
about telling them what you’re now saying is the truth?

A: No, ma’am.

...

Q: So you waited until today to tell this version, right?

A: Yes, ma’am.
                                          STATE V. GRAHAM

                                            2022-NCCOA-297

                                           Opinion of the Court



¶ 17         First, the State argues that Defendant failed to preserve his argument for

       appellate review because, although he initially objected to the State’s question

       regarding the substance of communications with counsel, Defendant failed to renew

       his objection when the State asked subsequent questions probing communications

       with counsel. We disagree.

¶ 18         N.C. Gen. Stat. § 15A-1446(d)(10) provides in pertinent part:

                    (d) Errors based upon any of the following grounds, which
                    are asserted to have occurred, may be the subject of
                    appellate review even though no objection, exception or
                    motion has been made in the trial division.

                    ...

                    (10) Subsequent admission of evidence involving a
                    specified line of questioning when there has been an
                    improperly overruled objection to the admission of evidence
                    involving that line of questioning.

       N.C. Gen. Stat. § 15A-1446(d)(10) (2019); see also State v. Corbett, 376 N.C. 799, 2021-

       NCSC-18, ¶ 55 (“Pursuant to N.C.G.S. § 15A-1446(d)(10), notwithstanding a party’s

       failure to object to the admission of evidence at some point at trial, a party may

       challenge ‘[s]ubsequent admission of evidence involving a specified line of questioning

       when there has been an improperly overruled objection to the admission of evidence

       involving that line of questioning.’”).

¶ 19         Defendant did object to the State’s initial question regarding the substance of

       Defendant’s communications with counsel.            Accordingly, any further questions
                                          STATE V. GRAHAM

                                           2022-NCCOA-297

                                          Opinion of the Court



       regarding the substance of those communications is preserved as a matter of law if

       the objection was erroneously overruled.       Because we conclude that Defendant’s

       objection was improperly overruled, Defendant’s argument is properly before this

       Court.

¶ 20            “The long-established rule is that when the relation of attorney and client

       exists all confidential communications made by the latter to his attorney on faith of

       such relation are privileged[.]” State v. Van Landingham, 283 N.C. 589, 601, 197

       S.E.2d 539, 547 (1973) (citations omitted).          However, “not all communications

       between an attorney and a client are privileged.” In re Miller, 357 N.C. 316, 335, 584

       S.E.2d 772, 786 (2003) (citations omitted).           Rather, the party arguing that

       communications are privileged bears the burden of proving the following five

       elements:

                      (1) the relation of attorney and client existed at the time
                      the communication was made, (2) the communication was
                      made in confidence, (3) the communication relates to a
                      matter about which the attorney is being professionally
                      consulted, (4) the communication was made in the course
                      of giving or seeking legal advice for a proper purpose
                      although litigation need not be contemplated and (5) the
                      client has not waived the privilege.

       Id. at 335, 584 S.E.2d at 786 (citations omitted).

¶ 21            In this case, the State asked Defendant, “Did you tell [your attorney]

       everything you testified about today?” Defendant’s counsel objected to the question,
                                          STATE V. GRAHAM

                                           2022-NCCOA-297

                                          Opinion of the Court



       which was overruled.        The State then continued to ask questions probing the

       substance of Defendant’s communications with counsel. Because the questions were

       pertinent to the substance of Defendant’s communications with his attorney about

       his case, the communications were privileged and should not have been permitted.

       The State does not argue on appeal that the communications were not privileged.

       Nonetheless, the trial court’s error was not so prejudicial as to entitle Defendant to a

       new trial.

¶ 22         “A defendant is prejudiced . . . when there is a reasonable possibility that, had

       the error in question not been committed, a different result would have been reached

       at the trial out of which the appeal arises.” N.C. Gen. Stat. § 15A-1443(a) (2019).

¶ 23         Here, the purpose of the State’s line of questioning was to impeach the

       credibility of Defendant:

                    Q: You told [your attorney during direct examination] that
                    interview that you gave the police was not accurate, not
                    truthful, correct?

                    A: Yes, ma’am.

                    Q: But everything you told the jury here today is, in fact,
                    accurate, and in fact, the truth?

                    A: Yes, ma’am.

                    Q: So that has been a little over two years ago, correct?

                    A: Yes, ma’am.
                                           STATE V. GRAHAM

                                            2022-NCCOA-297

                                           Opinion of the Court



                   Q: And have you at any point told anybody the version of
                   what you told the jury here today in those two years?

                   A: Not the full version, no. I was told not to talk about my
                   case.

                   Q: So you didn’t think it was important to tell . . . your
                   attorney[] what you told—

                   A: I—

                   Q: Let me finish asking the question. You didn’t think it
                   was important to tell . . . your attorney[] what you testified
                   to here today?

                   A: I told him things.

                   Q: Did you tell him everything you testified about today?

                           [DEFENSE COUNSEL]: Objection.

                           THE COURT: Overruled.

                   Q: You told him some of this information?

                   A: We talked about my case. I told him many things we
                   talked about today.

¶ 24         In light of the foregoing colloquy and the other evidence admitted at trial, we

       cannot discern how Defendant could have been prejudiced by the State’s questions

       regarding privileged communications. Prior to cross examination, Defendant had

       already admitted that he lied to the police about what happened on the morning that

       Kye passed away. Defendant’s credibility was therefore already at issue due to

       Defendant’s own admission of being untruthful with police in the past. Moreover,
                                         STATE V. GRAHAM

                                           2022-NCCOA-297

                                          Opinion of the Court



       prior to Defendant’s objections to the State’s line of questioning, the State asked

       Defendant, “You didn’t think it was important to tell . . . your attorney[] what you

       testified to here today?” Defendant replied, “I told him things.” This was after

       Defendant had already testified that he had not told anyone about his case in the

       roughly two-year period between speaking with the police and trial.

¶ 25         We hold that Defendant has not established prejudice sufficient to warrant a

       new trial.

       C. Motion to Compel

¶ 26         Defendant argues that the trial court erred by denying his Motion to Compel

       the State to disclose the theory upon which it sought to convict Defendant of first-

       degree murder. It is well-established that “when first-degree murder is charged, the

       State is not required to elect between theories of prosecution prior to trial.” State v.

       Garcia, 358 N.C. 382, 389, 597 S.E.2d 724, 732 (2004) (citation omitted); State v.

       Strickland, 307 N.C. 274, 292, 298 S.E.2d 645, 657 (1983) (“[T]he State is not

       required, prior to trial, to declare whether it will prosecute a first degree murder

       indictment under a theory of premeditation and deliberation or felony murder.”),

       overruled in part on other grounds by State v. Johnson, 317 N.C. 193, 203–04, 344

       S.E.2d 775, 781–82 (1986); State v. Hicks, 241 N.C. App. 345, 349, 772 S.E.2d 486,

       489–90 (2015) (“When the State’s indictment language sufficiently charges a

       defendant with first degree murder, it ‘is not required to elect between theories of
                                         STATE V. GRAHAM

                                             2022-NCCOA-297

                                         Opinion of the Court



       prosecution prior to trial.’ Rather, ‘a defendant must be prepared to defend against

       any and all legal theories which the facts may support.’” (quoting Garcia, 358 N.C. at

       389, 597 S.E.2d at 732)).

¶ 27         Defendant states in his brief that he “presents the [instant] argument for the

       purposes of preservation” only. Defendant’s argument is without merit.

                                      III.     Conclusion

¶ 28         For the foregoing reasons, we conclude that Defendant received a fair trial, free

       from prejudicial error.

             NO PREJUDICIAL ERROR.

             Judges MURPHY and COLLINS concur.